DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (U.S. Patent No.: 8,827,109 B1), hereinafter referred to as Sheehan ‘109, in view of Melk (U.S. Patent No.: 5,403,095), hereinafter referred to as Melk ‘095, further in view of McLean et al. (U.S. Patent No.: 10,932,989 B1), hereinafter referred to as McLean et al. ‘989.

Regarding claim 1, Sheehan ‘109 discloses a customizable, modular thermal insulator (100) comprising: a pliable, thermally insulated container (102)  having a front wall (120), rear wall (126), left wall (122), right wall (124), bottom wall (B), and top cover (108), wherein the front wall, rear wall, left wall, right wall, and bottom wall of the container define an interior compartment (IC) {as shown in Figs. 1 and 3; annotated Fig. 2: Col 3, line 63 through Col 4, line 20}; and a one-piece, self-standing, pliable shell (104) having a front wall (140), rear wall (148), left wall (142), and right wall (144), each wall of the shell defining a form-fitting receptacle for frictionally receiving the front wall, rear wall, left wall, and right wall of the container {as shown in Fig. 1}, wherein the shell is comprised of a fabric material capable of being embroidered (172), whereby the front wall, rear wall, left wall, right wall, and bottom wall of the container may be slid into the receptacle of the shell and held in place by frictional engagement {as shown in Figs. 1-4: Col 3, line 63 through Col 4, line 6; Col 4, lines 34-41 and Col 6, lines 31-50}. 
However, Sheehan ‘109 fails to explicitly disclose the limitations of a pliable, thermally insulated container; and an impermeable liner fixed to the interior compartment of the container.
Melk ‘095 teaches: the concept of the customizable, modular thermal insulator (20) comprising a pliable, thermally insulated container (24) {as shown in Figs. 2-4: Col 3, lines 15-41; Col 4, lines 3-15; and Col 5, line 66 through Col 6, line 21}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sheehan ‘109 container by the container of  Melk ‘095 so as to include the use of a pliable, thermally insulated container, in order to provide structural support for the flexible container, and prevent leakage of moisture from the flexible container { Melk ‘095 – Col 2, lines 44-47}.

McLean et al. ‘989 teach: the concept of an impermeable liner (114) fixed to the interior compartment (108) of the container (112) {as shown in Figs. 1(A-B): Col 4, lines 46-60 and Col 5, lines 55-58}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sheehan ‘109 in view of McLean et al. ‘989 to include the use of an impermeable liner fixed to the interior compartment of the container, in order to provide a liquid holding barrier to any condensate form therein.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sheehan ‘109 in view of McLean et al. ‘989 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 disclose and teach the insulator of claim 1, Sheehan ‘109 discloses wherein the top cover (108) is pivotally connected to the rear wall (126) of the container (102) via a hinge {as shown in Fig. 2: Col 2, lines 44-59 and Col 4, lines 21-28 and lines 62-67}.
 
Regarding claim 3, the combination of Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 disclose and teach the insulator of claim 2, Sheehan ‘109 discloses wherein the top cover (108) may be pivoted about the hinge to open or close the interior compartment (IC) {as shown in annotated Fig. 2: Col 4, lines 21-28}.  

Regarding claim 4, the combination of Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 disclose and teach the insulator of claim 3, Sheehan ‘109 as modified by Melk ‘095 further discloses the limitations comprising a zipper (58) disposed substantially about the rear wall and the top cover near the hinge for maintaining the top cover in a closed position over the interior compartment {as shown in Fig. 3: Col 5, lines 9-32}.
  
Regarding claim 6, the combination of Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 disclose and teach the insulator of claim 3, Sheehan ‘109 as modified by McLean et al. ‘989 further disclose the limitations of wherein the liner of the container is made of thermoplastic polyurethane coated nylon fabric {see Col 4, lines 46-60; wherein thermoplastic polyurethane coated nylon fabric (TPU) is well known impermeable material and used in the arts, as evidenced by ¶¶ ([0057], [0076], [0079], [0089] and [0092]) of U.S. 2016/0236849A1 to Seiders et al.}.  

Regarding claim 7, the combination of Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 disclose and teach the insulator of claim 1, Sheehan ‘109 as modified by McLean et al. ‘989 further disclose the limitations of wherein the top cover (120) has a bottom side and an opposing top side, wherein the bottom side of the top cover has a liner (114) fixed thereon, and wherein the liner of the top cover is made of thermoplastic polyurethane coated nylon fabric {as shown in Fig. 1A: Col 4, lines 52-60 and Col 5, lines 20-37}. 
 
Regarding claim 9, the combination of Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 disclose and teach the insulator of claim 1, Sheehan ‘109 discloses wherein the front wall of the shell includes a logo, name, or indicia embroidered thereon {as shown in Figs. 1-4: Col 1, lines 6-9, lines 43-46; Col 3, lines 39-50 and Col 6, lines 31-50}.  

Regarding claim 10, the combination of Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 disclose and teach the insulator of claim 1, Sheehan ‘109 discloses wherein the shell has an embroidered front wall, wherein the front wall, rear wall, left wall, right wall, and bottom wall of the container are slid into the receptacle of the embroidered shell and form-fitted therein for use by a user {as shown in Figs. 1-4: Col 1, lines 6-9, lines 43-46; Col 3, lines 39-50 and Col 6, lines 31-50}.  

Regarding claim 11, the combination of Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 disclose and teach the insulator of claim 1, Sheehan ‘109 as modified Melk ‘095 further discloses the limitations of wherein the container is thermally insulated using high-density open-cell foam insulation {as shown in Figs. 2-4: Col 4, lines 3-15}.  

Regarding claim 12, the combination of Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 disclose and teach the insulator of claim 1, Sheehan ‘109 as modified Melk ‘095 further discloses the limitations of wherein the fabric material is ballistic nylon {as shown in Figs. 2-4: Col 3, lines 50-55}.
  
Regarding claim 13, the combination of Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 disclose and teach the insulator of claim 1, Sheehan ‘109 discloses wherein the shell further comprises a bottom wall (146) {as shown in Fig. 2: Col 4, lines 34-41}.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 as applied to claim 4 above, further in view of Silbert (U.S. PG Pub No.: 2001/0032867 A1), hereinafter referred to as Silbert ‘867, and Fidrych (U.S. PG Pub No.: 2011/0154955 A1), hereinafter referred to as Fidrych ‘955.

Regarding claim 5, the combination of Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 disclose and teach the insulator of claim 4, except the limitations of further comprising a D-ring opener disposed about one end of the zipper.  
Silbert ‘867 teaches: the concept of an opener (112) disposed about one end (120) of the zipper (104) {as shown in Fig. 1: ¶ [0021]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sheehan ‘109 as modified by Melk ‘095 zipper in view of Silbert ‘867 to include the use of an opener disposed about one end of the zipper, in order to allow for easy opening and closing of the thermally insulated container {see Silbert ‘867 - ¶ [0021]}.

However, the combination of Sheehan ‘109, Melk ‘095 and Silbert ‘867 fail to explicitly disclose the limitation of a D-ring opener.
Fidrych ‘955 teaches: the concept of a D-ring opener (20) {as shown in Figs. 4 and 8: ¶¶ [0030] and [0033]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sheehan ‘109 as modified by Melk ‘095 in view of Silbert ‘867 opener by the opener of Fidrych ‘955 so as to include the use of D-ring opener, in order to provide a pull-tab capable of attaching the container identification tag {Fidrych ‘955 - ¶¶ [0002] and [0039]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sheehan ‘109 as modified by Melk ‘095 and Silbert ‘867 in view of Fidrych ‘955 to obtain the invention as specified in claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 as applied to claim 7 above, further in view of Schneider et al. (U.S. Patent No.: 6,409,066 B1), hereinafter referred to as Schneider et al. ‘066.

Regarding claim 8, the combination of Sheehan ‘109, Melk ‘095 and McLean et al. ‘989 disclose and teach the insulator of claim 7, except the limitation of wherein the top side of the top cover has a drawstring for retaining one or more items. 

Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sheehan ‘109 in view of Schneider et al. ‘066 to include a drawstring on the top side of the top cover for retaining one or more items, in order to facilitate transportation for items which do not require temperature control {Schneider et al. ‘066 - Col 8, lines 5-12}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sheehan ‘109 in view of Schneider et al. ‘066 to obtain the invention as specified in claim 8.



    PNG
    media_image1.png
    1032
    926
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1040
    910
    media_image2.png
    Greyscale






Response to Arguments
2.     Applicant's argument filed 12/28/2021 and with respect to the references of Furstenburg ‘264, Seider et al. ‘849 and Declaration of Jeffrey C. Herold have been considered but are moot since these references are no longer being relied upon.

Conclusion

3.      Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
02/15/2022